918 F.2d 179
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael T. WHITE, Petitioner-Appellant,v.Terry L. MORRIS, Supt., Respondent-Appellee.
No. 90-3092.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1990.

Before KEITH and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Michael T. White is a pro se Ohio prisoner who appeals the denial of a petition for a writ of habeas corpus that he had filed under 28 U.S.C. Sec. 2254.  His case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, the panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


2
White was convicted by a jury of aggravated robbery, felonious assault, aggravated burglary, and of having a firearm in his immediate possession during the assault and burglary.  In his petition, White alleged that the trial court committed constitutional error by admitting certain statements that he had made before he was advised of his rights under Miranda v. Arizona, 384 U.S. 436 (1966).  On January 22, 1990, the district court adopted a magistrate's report and denied White's petition.  It is from this judgment that White now appeals.


3
White has raised several arguments in his brief on appeal involving ineffective assistance of counsel, double jeopardy and the sufficiency of the evidence against him.  However, these arguments were not raised in White's petition to the district court, and they will not be considered by this court for the first time on appeal.   See Chandler v. Jones, 813 F.2d 773, 777 (6th Cir.1987).  We also conclude that the admission of White's statement was harmless error for the reasons stated in the magistrate's carefully reasoned report and recommendation.   Cf. Bailey v. Hamby, 744 F.2d 24, 27-28 (6th Cir.1984);  Young v. Rees, 707 F.2d 935, 936 (6th Cir.1983).


4
Accordingly, White's request for counsel is denied and the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.